Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the method in Group I (claims 35-48) in the reply filed on 07/27/2021 is acknowledged.  The traversal is on the ground(s) that “alleged material difference between Groups I and II is mere explicit inclusion or not of a “controller”. Applicant respectfully submits that this sole distinction would not render an overly difficult or burdensome search of both groups for the Examiner.”  This is not found persuasive because lack of unity does not require “an overly difficult or burdensome search of both groups for the Examiner”. Furthermore, the limitation of “a controller configured to” in the device of Group II, not present in the method of Group I, requires additional searching in CPC G01N35/00584 and G01N1/31 along with a unique text search. 
The new claim 55 shares the same technical feature with the claims of Group I; therefore, claims 35-48 and 55 are consider the elected invention and are under prosecution.
Accordingly, the device of Group II (claims 49-54) is withdrawn from consideration as being directed to a non-elected invention.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The 112 rejection of claim 35 is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 35-36, 39-46 rejected under 35 U.S.C. 103 as being unpatentable over by Metzner et al (US20100112624A1 published 05/06/2010; hereinafter Metzner) in view of Drummond et al (US20080248560A1 published 10/09/2008; hereinafter Drummond).
Regarding claim 35, Metzner teaches a method of operating a tissue processor for processing tissue samples, the tissue processor including: 
at least one retort for receiving tissue samples (retort 12 – Fig. 3 and paragraph 23); at least one container for storing a reagent (containers 70, 72, 74 – Fig. 3); and at least one sensor arranged for fluid communication with one or both of the at least one container and the at least one retort for measuring a measured purity level of a reagent (sensor 78 measures turbidity or coloration of the paraffin being pumped to retort 12 and back to containers 70, 72, 74, to ascertain the different degrees of purity – paragraph 34 and Fig. 2), the method including the steps of:
a) conducting reagent from the at least one container or the at least one retort to the at least one sensor (paraffin is being pumped to retort 12 and back to containers 70, 72, 74 – paragraph 34); 
b) automatically measuring, by means of the at least one sensor, a measured purity level of the reagent (sensor 78 measures turbidity or coloration of the paraffin being pumped to retort 12 and back to containers 70, 72, 74, to ascertain the different degrees of purity – paragraph 34); 
c) checking whether the measured purity level (a characteristic property CHAR of the paraffin, in particular of a degree of purity of the paraffin – paragraph 34) meets a predetermined purity level (target property SP_CHAR is predefined – paragraph 45) of the reagent associated with the at least one container (step S8 checks whether characteristic property CHAR that has been ascertained corresponds to a predefined target property SP_CHAR – paragraph 45); and 
d) automatically determining, based on a result of the checking, whether the reagent is suitable for processing tissue samples in the tissue processor (If the condition of step S8 is met, then the processing continues to step S12. If the condition of step S8 is not met, then the program is then continues to step S10 – Fig. 4 and paragraph 45),
However, Metzner teaches wherein the method further comprises determining, based on the measured purity level, a carry over volume of the reagent into another reagent of another container.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method, as taught by Metzner, with the step to estimate a carry over volume, taught by Drummond, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Metzner and Drummond teach methods for operating tissue processing devices.
Regarding claim 36, Metzner modified by Drummond, teaches the method according to claim 35, further including the step of: providing the predetermined purity level of the reagent based on reagent data for the at least one container (a check is made as to whether the process medium pumped to retort 12 is the alcohol having the lowest degree of purity – paragraph 45).
Regarding claim 37, Metzner, modified by Drummond, teaches the method according to claim 36, further including the step of: receiving, at the tissue processor, the reagent data for the at least one container (it is additionally possible to detect, with the sensor module, whether alcohol, xylene, or paraffin is currently being pumped – Metzner paragraph 38). 
Although Metzner, modified by Drummond, does not explicitly teach that the reagent data is obtained from a user, Metzner, modified by Drummond, teaches a control device 22, having a screen 24 
Regarding claim 38, Metzner, modified by Drummond, teaches the method according to claim 37, wherein the tissue processor further includes an input device (a control device 22 having a screen 24 – paragraph 26 and Fig. 1), and the receiving step includes receiving the reagent data by means of the input device.
Although Metzner, modified by Drummond, does not explicitly teach receiving the reagent data by means of the input device, Metzner, modified by Drummond, teach a control device 22, having a screen 24, which controls the treatment processes for the tissue samples with the assistance of a computer. It would be obvious for an operator to manually enter the type of regent and reagent info via the screen 24 in case the sensor for detecting alcohol, xylene, or paraffin is malfunctioning. Furthermore, touchscreen inputs on analyzers and analytical equipment are well known in the art (see touchscreen devices NPL).
Regarding claim 39, Metzner modified by Drummond, teaches the method according to claim 36, wherein the reagent data includes at least a concentration value of the reagent (a purity measurement for alcohol – paragraph 45).
Regarding claim 40
Regarding claim 41, Metzner modified by Drummond, teaches the method according to claim 35, wherein the tissue processor includes a reagent line connecting the at least one container and the at least one retort (three lines 64, 66, 68 that connect the retort 12 to a first container 70, a second container 72, and a third container 74 – paragraph 31 and Fig. 2), wherein the at least one sensor is arranged for fluid communication with the reagent line (sensor 78 is arranged between containers 70, 72, 74, and retort 12 – Fig. 2 and paragraph 34), and wherein the conducting step a) includes conducting reagent in the reagent line between the at least one container and the at least one retort (retort 12 is connected to line 42 leading to a distributor 46 that distributes liquid paraffin, and the distributor 46 sends liquid paraffin to containers 70, 72, 74 through lines 64, 66, 68 – paragraphs 30-31).
Regarding claim 42, Metzner modified by Drummond, teaches the method according to claim 41, wherein the at least one sensor is one of: positioned in the reagent line (sensor 78 is arranged between containers 70, 72, 74, and retort 12 – Fig. 2 and paragraph 34); or positioned in a bypass line that receives a portion of the reagent when the reagent is conducted in the reagent line.
Regarding claim 43, Metzner modified by Drummond, teaches the method according to claim 35, which is performed on one or both of: filling of the at least one retort with reagent (liquid paraffin is delivered in and back out to retort 12 through line 42 – paragraph 29 and Fig. 2); and draining of the at least one retort to remove reagent.
Regarding claim 44, Metzner modified by Drummond, teaches the method according to claim 43, further including the step of: 
operating the tissue processor to stop filling or draining of the at least one retort to perform at least steps (b)-(d) (paraffin being pumped to retort 12 and back to containers 70, 72, 74, to ascertain the different degrees of purity – paragraph 34), and 
wherein operating the tissue processor to stop filling or draining includes one or both of: 

Regarding claim 45, Metzner modified by Drummond, teaches the method according to claim 43, wherein when the reagent is determined to be suitable for processing tissue samples, the method further includes the step of: 
operating the tissue processor to continue filling or draining of the at least one retort to complete a tissue processing protocol (the paraffin is being pumped to retort 12 and back to containers 70, 72, 74 – paragraph 34).
Regarding claim 46, Metzner modified by Drummond, teaches the method according to claim 43, wherein when the reagent is determined to be unsuitable for processing tissue samples (step S8 checks whether characteristic property CHAR that has been ascertained corresponds to a predefined target property SP_CHAR – paragraph 45), the method further includes the step of: 
operating the tissue processor to abandon the tissue processing protocol (If the condition of step S8 is not met … the program is then continued in a step S10 – paragraph 45) (In step S10, pumping of the process medium to retort 12 is interrupted – paragraph 46).
Regarding claim 47, Metzner modified by Drummond, teaches the method according to claim 35, wherein the tissue processor includes a first container(container 70 – Fig. 2), as the at least one container, for storing a first reagent (liquid paraffin with a degree of purity – paragraph 31), as the reagent, and a second container (container 72 – Fig. 2), as the other container, for storing a second reagent (liquid paraffin with a different degree of purity – paragraph 31) (these containers 70, 72, 74 
operating the tissue processor to perform a tissue processing protocol using the first reagent and the second reagent (the tissue sample is exposed successively to a reagent of increasing purity – paragraph 5). 
automatically determining the carry over volume of the first reagent from the first container  into the second reagent from the second container (determining the volume of second contaminating fluid remaining in the fluid – Drummond paragraph 45) (determining the purity of the fluid in accordance with the weighted volume – Drummond paragraph 48).
Allowable Subject Matter
Claim 48 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art references Metzner, Drummond, and Windeyer do not teach the limitation, neither individually nor combined:
a density value of the second reagent on draining of the at least one retort, wherein the carry over volume is calculated according to: 
                
                    
                        
                            V
                        
                        
                            c
                            o
                        
                    
                    =
                    
                        
                            
                                
                                    ρ
                                
                                
                                    C
                                    2
                                    o
                                    u
                                    t
                                
                            
                            -
                            
                                
                                    ρ
                                
                                
                                    C
                                    2
                                    i
                                    n
                                
                            
                        
                        
                            
                                
                                    ρ
                                
                                
                                    C
                                    1
                                    o
                                    u
                                    t
                                
                            
                            -
                            
                                
                                    ρ
                                
                                
                                    C
                                    2
                                    o
                                    u
                                    t
                                
                            
                        
                    
                    ×
                    V
                
            
wherein:
VCO=volume of carry over (L);
ρC2out=measured density value of the second reagent on draining of the at least one retort (kg/m3);
ρC2in=measured density value of the second reagent on filling of the at least one retort (kg/m3);
ρC1out=measured density value of the first reagent on draining of the at least one retort (kg/m3); and
V=initial volume of the second reagent in the second container (L).

Claim 55 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art references Metzner, Drummond, and Windeyer do not teach the limitation, neither individually nor combined:
a density value of the second reagent on draining of the at least one retort, wherein the carry over volume is calculated according to: 
                
                    
                        
                            V
                        
                        
                            c
                            o
                        
                    
                    =
                    
                        
                            
                                
                                    ρ
                                
                                
                                    C
                                    2
                                    o
                                    u
                                    t
                                
                            
                            -
                            
                                
                                    ρ
                                
                                
                                    C
                                    2
                                    i
                                    n
                                
                            
                        
                        
                            
                                
                                    ρ
                                
                                
                                    C
                                    1
                                    o
                                    u
                                    t
                                
                            
                            -
                            
                                
                                    ρ
                                
                                
                                    C
                                    2
                                    o
                                    u
                                    t
                                
                            
                        
                    
                    ×
                    V
                
            
wherein:
VCO=volume of carry over (L);
ρC2out=measured density value of the second reagent on draining of the at least one retort (kg/m3);
ρC2in=measured density value of the second reagent on filling of the at least one retort (kg/m3);
ρC1out=measured density value of the first reagent on draining of the at least one retort (kg/m3); and
V=initial volume of the second reagent in the second container (L).
Response to Arguments

	Applicant’s addition arguments with respect to the 102/103 rejections of the claims have been considered; but are render moot because Applicant(s) arguments are towards the amended claim 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/T.C.S./Examiner, Art Unit 1796        

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797